ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “perform a first quantum operation to transfer at least one property of a quantum state from the first qubit to the second qubit, couple the first qubit to the first energy dissipation structure for a time interval, and perform a second quantum operation to transfer the at least one property of the quantum state from the second qubit to the first qubit after the time interval” in addition to other limitations recited therein.

Claims 2-18 are allowed by virtue of their dependency from claim 1.

Claim 19 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “coupling the first qubit to an energy dissipation structure for a time interval; and performing a second quantum operation to transfer the at least one property of the quantum state from the second qubit to the first qubit after the time interval” in addition to other limitations recited therein.

Claim 20 is allowed by virtue of its dependency from claim 19

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842